Citation Nr: 9928331	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-07 687	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for a seminoma of the left 
testicle, status post orchiectomy, claimed as secondary to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This appeal was previously before the Board of Veteran's 
Appeals (Board) in August 1996, when it was remanded for 
additional procedural development, including specifically 
informing the veteran as to the evidence which would be 
needed to render his claim for entitlement to service 
connection well grounded. Such development has been 
accomplished and the appeal has been returned to the Board 
for further appellate review.

The Board observes that in August 1998, the veteran submitted 
a statement that he has again been stricken with testicular 
seminoma.  He reiterated his belief that his bilateral 
testicular cancer was caused by exposure to herbicides during 
service in Vietnam.  Attached to this statement are private 
medical records that reflect that the veteran underwent a 
radical orchiectomy to remove the right testicle in August 
1998.  The diagnosis was given as "cancer of the testes."  
The Board interprets the veteran's statement and the 
accompanying medical information as a claim for entitlement 
to service connection for cancer of the right testicle, 
status post orchiectomy.  Because this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence does not show that a seminoma of the left 
testicle was manifested in service or within one year of 
service.

2.  A seminoma of the left testicle is not shown to have been 
caused by exposure to herbicide agents or to be otherwise 
related to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
seminoma of the left testicle, status post orchiectomy, 
claimed as secondary to herbicide exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a seminoma of the left testicle, as caused by or related to 
exposure to Agent Orange or other herbicides during service 
in Vietnam.  


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a malignant tumor becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service incurrance may also be presumed under special laws 
and regulations pertaining to herbicide exposure in Vietnam.  
Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran are presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection based upon herbicide exposure with proof 
of actual direct causation, however.  Combee v. Brown, 34 
F.3d 1039 (1994), cited with approval in McCartt, 12 Vet. 
App. at 167.  

The threshold question to be addressed is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for a seminoma of the left testicle.  A 
well-grounded claim is one which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
If he has not, his claim must fail and there is no further 
duty to assist her because additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 


History of the case

The veteran's service medical records are entirely negative 
for any indication of cancer of any type.  According to the 
report of the general medical examination conducted in 
November 1965 upon his discharge from service, his genito-
urinary system was considered to have been normal at that 
time.  

The report of a February 1976 VA examination for purposes of 
compensation shows that review of the veteran's genito-
urinary system was deemed "negative."

Private medical records show that the veteran reported 
symptoms of testicular swelling in November 1992.  He was 
given a diagnosis of "carcinoma, left testis" in January 
1993 and underwent a radical left orchiectomy in the same 
month.  After pathological evaluation of the tumor, the 
diagnosis was refined to a "pure, classical seminoma."  The 
veteran subsequently underwent prophylactic radiation therapy 
on an outpatient basis.  

The veteran filed the instant claim for service connection in 
January 1993, asserting that his tumor was caused by exposure 
to Agent Orange in Vietnam.  The RO denied the claim by 
decision of June 1994.  In his timely filed notice of 
disagreement, the veteran stated that his doctor had advised 
him to file the claim because he had been exposed to Agent 
Orange.  In the subsequent substantive appeal, the veteran 
specifically disagreed with the RO's explanation that the 
regulatory presumption of service incurrence did not include 
testicular cancer.  He argued instead that the seminoma was 
analogous to a soft-tissue sarcoma, for which service 
incurrence may be presumed under the governing regulation.  
In support of this proposition, he cited Dorland's 
Illustrated Medical Dictionary (21st ed.), which he asserted 
defined "seminoma" to be the same as "sarcoma."

As summarized above, upon review of the evidence contained in 
the veteran's claims file, the Board remanded the appeal in 
August 1996.  According to the remand, the Board consulted a 
later edition of Dorland's Illustrated Medical Dictionary, 
the 28th edition, and was "unable to conclude that 'seminoma' 
and 'sarcoma' are synonymous."  The Board suggested 
therefore that the veteran submit further medical evidence in 
support of his argument.  The Board also found that the RO 
had not fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
to inform the veteran of the evidence required to complete 
his application for entitlement to service connection, in 
this case, medical evidence tending to show that the 
veteran's left seminoma was related to exposure to 
herbicides.  In the absence of such evidence, the Board 
emphasized, the veteran's claim could only be considered not 
well grounded under governing law and regulation.

A review of the development completed by the RO upon return 
of the appeal shows that the RO notified the veteran of the 
importance of medical evidence to support his claim and sent 
letters to the veteran's physicians soliciting pertinent 
medical information and any "comment on the relationship of 
testicular seminoma to Agent Orange exposure," including an 
explanation of the rationale for the opinion offered.

In response, several of the veteran's physicians provided 
additional copies of treatment records pertaining to the left 
seminoma.  No medical opinion tending to connect the left 
seminoma to herbicide exposure was received, however.  

As noted above, the veteran apparently experienced a 
recurrence of the seminoma in his right testicle in 1998 and 
filed a statement that the Board has interpreted as a claim 
for entitlement to service connection for a radical right 
orchiectomy.  Along with this claim, the veteran submitted a 
December 1998 letter from his treating urologist.  According 
to the urologist, the veteran's "testicular cancer is a 
mixed tumor and is rare, and he was supposedly exposed to 
Agent Orange in Vietnam during his service in the military 
there, and I feel that may be one of the causes for his 
testicular cancer."


Analysis

The evidence of record does not show, and indeed the veteran 
does not contend, that the left testicular seminoma had its 
inception during service or within one year of his discharge 
from service.  Thus, service connection for the seminoma on a 
direct basis is not warranted and service connection for a 
chronic malignant tumor is not warranted on a presumptive 
basis.

Rather, the veteran claims that his exposure to Agent Orange 
or other herbicides during service in Vietnam contributed to 
the development of the seminoma.  Because seminoma or cancer 
of the testicles is not one of the diseases which according 
to regulation may be presumed to have been caused by exposure 
to herbicide agents, for the veteran to prevail upon his 
claim, he must show that the seminoma was caused by herbicide 
exposure, a proposition which requires evidence of a medical 
nature.  Combee, supra.

Following a review of the evidence of record, the Board 
concludes that the only medical evidence contained in the 
claims file which could reasonably be read as support for the 
veteran's assertion that his seminoma was caused by exposure 
to herbicides in service consists of the December 1998 letter 
from his treating urologist.  This letter indicates that the 
urologist feels exposure to herbicides in Vietnam "may be" 
one of the causes for his testicular cancer.

Generally, for a medical opinion to suffice to render a claim 
well grounded, the opinion must tend to prove the etiological 
relationship at issue.  As set forth above, where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has attempted to shed light upon the circumstances 
under which a medical opinion is sufficient to satisfy the 
medical nexus requirement of Caluza, supra, and thereby 
render a claim well grounded.  In a recent case involving a 
claim for entitlement to service connection for the cause of 
the veteran's death, which turned upon the issue of whether a 
medical opinion to the effect that the respiratory problems 
which contributed to the veteran's death "could" have been 
precipitated by his time in a POW camp, the Court held that 
the use of the word "could" lacked sufficient certainty to 
render the claim well grounded.  

The appellant did submit a statement from 
a Dr. Smith stating that, in his opinion, 
the respiratory problems which 
contributed to the veteran's death 
"could" have been precipitated by his 
time in a POW [prisoner of war] camp, the 
Court states that Dr. Smith did not 
provide any further support for his 
conclusion, and the Board found that it 
was too speculative to constitute the 
required nexus.  After a careful review 
of the record on appeal, the Court agrees 
that the statement is insufficient to 
constitute the medical nexus evidence 
required in order to well ground the 
appellant's claim.  By using the term 
"could," without supporting clinical data 
or other rationale, Dr. Smith's opinion 
simply is too speculative in order to 
provide the degree of certainty required 
for medical nexus evidence.  Further, 
while the Court has previously recognized 
that word parsing in other medical nexus 
cases may have created an unclear picture 
for ascertaining what constitutes 
sufficient evidence to satisfy the 
medical nexus requirement, "the truth of 
the matter is that no template is 
possible that will apply to the almost 
infinite number of fact situations that 
can arise.  What is speculative in one 
context might be less so in another.  
Suffice it to say that in this case, Dr. 
Smith, as noted above, provided no 
clinical data or other rationale to 
support his opinion; nor is there 
anything otherwise in the record that 
would give it substance.  Dr. Smith's 
opinion sits by itself, unsupported and 
unexplained.  In other words, his opinion 
is purely speculative.  Bloom v. West, 
12 Vet. App. 185, 187 (1999), appeal 
filed, No. 99-7096 (Fed. Cir. filed Apr. 
20, 1999).

Similarly, in this case, the Board finds that the opinion of 
the veteran's urologist to the effect that exposure to Agent 
Orange "may be" one of the causes of his testicular cancer 
is too speculative to render the veteran's claim well 
grounded.  Key to this determination is the fact that the 
urologist did not provide an explanation or rationale for the 
opinion, despite having been requested to do this by the RO.  
The urologist did not provide any pertinent information as to 
why he believed the veteran's particular cancer might have 
been caused by herbicide exposure; rather he simply expressed 
a feeling that there may have been a relationship.  The Board 
concludes that the urologist's feeling amounts to speculation 
rather than a substantive explanation supported by "clinical 
data or other rationale" as required by Bloom.

Thus, the Board holds that the veteran has not presented a 
plausible claim for entitlement to service connection for a 
seminoma on a direct basis as provided for by Combee, supra.  
He has not met this burden, as the evidence does not tend to 
show a medical relationship between the seminoma and 
herbicides.  The only medical opinion of record is too 
speculative and is not supported by a medical explanation.  
Furthermore, the veteran's own contentions as to the cause of 
his seminoma cannot serve to render his claim well grounded 
because he is not a medical expert and thus is not competent 
to express an authoritative opinion regarding either his 
current medical condition or any questions regarding medical 
causation.  Espiritu, supra.  Thus, the claim that the cause 
of the seminoma is related to exposure to herbicides in 
Vietnam is not well grounded.  

The veteran also argues that service connection on a 
presumptive basis is warranted as the seminoma should be 
considered analogous to a soft tissue sarcoma, which is 
specifically identified in the regulation as one of the 
diseases which may be presumed to have been caused by 
exposure to herbicide agents.  He thus appears to argue that 
the RO has interpreted the provisions of 38 C.F.R. § 3.309, 
which set forth the list of diseases that may be presumed to 
have been caused by exposure to herbicide agents, too 
narrowly.  Initially, the Board will rely upon the discussion 
in Sacks v. West, 11 Vet. App. 314, 316-17 (1998) in 
dismissing without further comment the veteran's assertion 
regarding the analogy between seminoma and sarcoma that he as 
a layman believes exists.  

A review of the history of this regulation, as set forth in 
public record, shows that the Secretary of the VA identified 
those diseases that were shown by medical evidence to be 
frequently related to herbicide exposure very precisely in 
crafting the regulation.  According to recent commentary in 
the Federal Register:  

The Secretary subsequently determined 
that a positive association exists 
between exposure to herbicides used in 
the Republic of Vietnam and the 
subsequent development of Hodgkin's 
disease, porphyria cutanea tarda, 
multiple myeloma and certain respiratory 
cancers, and that there was no positive 
association between herbicide exposure 
and any other condition, other than 
chloracne, non-Hodgkin's lymphoma, and 
soft-tissue sarcomas, for which 
presumptions already existed.  A notice 
of the diseases that the Secretary 
determined were not associated with 
exposure to herbicide agents was 
published on January 4, 1994 (See 59 FR 
341-46).  . . . [This list] pursuant to 
Pub. L. 102-4, conveys the Secretary's 
determination that there is no positive 
association between herbicide exposure 
and hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders, immune 
system disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for 
which the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  61 Fed. Reg. 
41444 (1996).  [emphasis added]

Thus, the RO's narrow interpretation of the regulatory list 
of disorders which may be presumed to be related to herbicide 
exposure is appropriate and consistent with the regulatory 
history.  Seminoma not being included in this list may not be 
presumed to have been caused by herbicide exposure.  Indeed, 
the Secretary specifically determined that testicular cancer 
had not been scientifically shown to have a positive 
association with herbicide exposure.  Therefore, the 
veteran's seminoma may not be presumed to have been caused by 
herbicide exposure.

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for entitlement 
to service connection for a seminoma of the left testicle, 
status post orchiectomy, is well grounded, on either a direct 
or presumptive basis.  The benefit sought on appeal is 
accordingly denied.

The veteran's service in Vietnam coincided with the time 
period that would make the presumption of exposure applicable 
had he presented with a disease listed among those having a 
positive association with herbicide exposure as determined by 
the VA Secretary.  Assuming without argument that his 
statements regarding exposure are to be accepted as truthful 
for the purpose of well grounding the claim, the claim based 
upon herbicide exposure must fail because the element of 
competent medical nexus evidence, which is required, is not 
satisfied.  The medical opinion in this case is readily 
distinguished from the definite opinion found in McCartt, 
supra.  See also, Pearlman v. West, 11 Vet. App. 443, 447 
(1998), holding that by regulation medical nexus evidence is 
not required to prevail under 38 C.F.R. § 3.316 for exposure 
to toxic gases.  


ORDER

Service connection for a seminoma of the left testicle, 
status post orchiectomy, claimed as secondary to herbicide 
exposure is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

